Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of 1-9 in the reply filed on November 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 10-19 are currently withdrawn in this action.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 6, “each feedpoint” should be changed to “each feed-point one” to provide the consistency for claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coon et al (US 2013/0287133). 
Regarding claim 1, Coon discloses in Figures 1-2, a multi-polarized antenna array for localization comprising:
a plurality of metal patches (102, 104, 106), each metal patch (102, 104, 106) having at least two feed-points (feed 1-feed 4, see Fig. 2);
a multiplexer (110) coupled to each of the at least two feed-points (feed 1-feed 4) of each of the plurality of metal patches (102) and having a signal terminal (via 114) and a control terminal (via 112); wherein the antenna array is configurable to switchably couple each feed-point one at a time to the signal terminal, and to provide RF signals received via each feed-point to a controller (114) configured to determine location information.
Regarding claim 2, as applied to claim 1, Coon discloses in Figure 1, wherein each metal patch (102, 104, 106) is a symmetric shape.
Regarding claim 4, Coon discloses in Figures 1-2, each metal patch (102, 104, 106) including four feed points (feed 1- feed 4).
Regarding claim 5, as applied to claim 4, Coon discloses in Figures 1-2, wherein for each metal patch (102, 104, 106): 
when the first feed-point (feed 1) of each metal patch (102, 104, 106) is selected, the antenna array is configured to preferentially detect a signal having a first polarization;
 when the second feed-point (feed 2) is selected the antenna array is configured to preferentially detect a signal having a second polarization; 
when the third feed-point (feed 3) is selected the antenna array is configured to preferentially detect a signal having a third polarization; 
when the fourth feed-point (feed 4) is selected the antenna array is configured to preferentially detect a signal having a fourth polarization.
Regarding claims 8-9, as applied to claim 1, Coon discloses in Figure 1, 
wherein each of the at least two feed-points (feed 1- feed 4) of each of the plurality of metal patches (102, 104, 106) comprises a limb extending from the respective metal patch;
the antenna array configured as one of a linear antenna array, a circular antenna array, and a rectangular antenna array.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Coon et al (US 2013/0287133).
Regarding claim 3, Coon discloses every feature of claimed invention as expressly recited in claim 1 except for each metal patch being substantially circular. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the shape of each of the patches being substantial circular for optimal the radiation characteristic for the antenna array. Therefore, to employ having each metal patch as claimed invention would have been obvious to person skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Coon et al (US 2013/0287133) in view of Kobayashi (JP H06326508).
Regarding claim 6, Coon discloses every feature of claimed invention as expressly recited in claim 5 except for, wherein the difference between the second polarization and the first polarization is approximately 45 degrees, the difference between the third polarization and the second polarization is approximately 45 degrees, and the difference between the fourth polarization and the third polarization is approximately 45 degrees.
Kobayashi discloses in Figure 1, wherein the difference between the second polarization (5b) and the first polarization (5d) is approximately 45 degrees, the difference between the third polarization (5c) and the second polarization (5b) is approximately 45 degrees, and the difference between the fourth polarization (5a) (5c) and the third polarization is approximately 45 degrees.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the feed points of Coon with the feed points having the different polarizations as taught by Kobayashi to provide 45 degrees different polarizations for the antenna array. Therefore, to employ having the different polarizations as claimed invention would have been obvious to person skill in the art. 
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845